3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 1/3/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 5, 8, 11, 17-21, and 25, and the addition of claims 26-33 have been made of record. Claims 9, 10, 12-15 and 24 are cancelled.
Claims 5,7-8, 11, 16-23 and 25-33 are pending.
Claims 7-8, and 17-23 remain withdrawn for being drawn to non-elected inventions (see page 2 of the office action of 10/1/2021).
Claims 5, 11, 16 and 25-33 are under examination.
Claim Objections
Claim 5 is objected to because of the following informalities:  the term “An pharmaceutical” should be changed to “A pharmaceutical” to make the claim grammatically proper.  Appropriate correction is required.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of applicant’s amendments to the claims. However, upon further consideration of 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 11 recites the term “, and at least one amino acid,”. It is not clear if at least one amino acid is modified or changed within the one polypeptide consisting of an amino acid selected from SEQ ID Nos: 2 and 4-72. Therefore, the metes and bounds of the claim cannot be determined.
Claims 28-33 are rejected for depending from the broad and indefinite claim 11.



Claim Rejections - 35 USC § 103
The rejection of claim 5, 11, 16 and 25 under 35 U.S.C. 103 as being unpatentable over Holstein et al. (US Pat. No. 9,446,100) in view of Delobel et al. (WO99/58695, published as US Pat. No. 2008/0086786) and Moinard et al. (US Pub. No. 2016/0235699) is withdrawn in view of applicant’s amendments to the claims. However, upon further consideration of search results a new ground of rejection under 35 USC 103 has been made.
New Ground of Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 11, 16 and 25 remain rejected and claims newly added claims 26-27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Holstein et al. (previously presented, US Pat. No. 9,446,100) in view of Taylor et al (US Pub. No. .

The instantly claimed invention is broadly drawn to a pharmaceutical composition comprising one polypeptide having amino acid sequence of SEQ ID NO: 2 or 4-72 and pharmaceutical carriers, wherein the composition is formulated as food or health food or formula food, and said composition further comprises hypoglycemic agent, EDTA, glycerol or mannitol, acetate or acetic acid and pH 3.5-6.5.
Holstein et al teach a formulation for treating diabetes wherein the formulation comprises pea protein (Col. 1, lines 60+), methionine, phospholipids and excipients (Summary). They teach that the formulation is in a liquid or semi-solid form or powder form (col. 5, lines 50+). Holstein et al do not teach that pea protein comprises the amino acid sequence of SEQ ID NO:7 and that the composition comprises other hypoglycemic agent, EDTA, glycerol or mannitol at pH 3.5-6.5.
Taylor et al teach a peptide from plants which have food consumption reduction activity and also behave as pesticide (Fig 2, Example 2, Col. 13-14). The teach that the peptide is 100% identical to the instantly claimed amino acid sequence of SEQ ID NO: 7 (see enclosed sequence alignment).
Moinard et al. teach composition for treating diabetes and metabolic syndrome. The composition comprises citrulline, leucine and the composition is administered with other hypoglycemic agents such as GLP-1 for treating hyperglycemia (see title, , [0006], [0019]). They teach that the composition comprises albumin as a carrier, chelating agent EDTA, acetate or citrate as buffer, isotonic agent as NaCl, Mannitol or sorbitol 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a buffer (acetate) in a pH range of 4.5- 5, excipient such mannitol, sorbitol, EDTA, NaCl in a liquid or solid form with other hyperglycemic agent as taught Moinard et al using a peptide having amino acid sequence of SEQ ID NO: 7 that is obtained from a plant as taught by Taylor et al as a health formulation for treating diabetes as taught by Holstein et al.    Holstein et al teach that diabetes can be treated by protein extracts from pea and the instantly claimed protein is part of pea extract.  Additionally, one would have been motivated to do so because Moinard et al teaches a formulation having various excipients, isotonic agents and anti-hyperglycemic agent such as GLP-1, metformin and others with a dietary formulation and Taylor et al. teach a peptide that is extracted from a plant. One would have been motivated to combine the peptide of Taylor et al in the formulation as taught by Holstein et al and Moinard because both references teach treating diabetes with health and supplemental food. Further, one would have a reasonable expectation of success in using the peptide taught by Taylor et al. obtained from plants (see abstract) in a formulation for treating diabetes as taught by Moinard et al and further modifying the formulation with a glucose lowering agent such as GLP-1, metformin and other stabilizing agents such mannitol, acetate buffer, and EDTA as taught by Holstein et al. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.


RESULT 1

ID   AXU95750 standard; peptide; 37 AA.
XX
AC   AXU95750;
XX
DT   18-MAR-2010  (first entry)
XX
DE   Pisum sativum albumin 1b (PA1B)-related peptide, SEQ ID 7.
XX
KW   Albumin; crop improvement; insecticide; plant; plant insect pest;
KW   secondary metabolite.
XX
OS   Pisum sativum.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   12
FT                   /note= "Methionine sulfoxide"
XX
CC PN   US2010009912-A1.
XX
CC PD   14-JAN-2010.
XX
CC PF   09-JUN-2009; 2009US-00481106.
XX
PR   24-MAR-2005; 2005US-00088684.
XX
CC PA   (MIAC ) CANADA MIN AGRIC&AGRI-FOOD CANADA.
XX
CC PI   Fields PG,  Sutherland DH,  Taylor WG;
XX
DR   WPI; 2010-A79460/09.
XX
CC PT   Insecticidal, alcohol-soluble extract of non-defatted legume seed 
CC PT   material useful for controlling insect spoilage of agricultural products,
CC PT   comprises PA1B-related peptide and saponin.
XX
CC PS   Claim 2; SEQ ID NO 7; 95pp; English.
XX
CC   The present invention relates to a novel insecticidal alcohol soluble 
CC   legume extract composition that comprises cysteine-rich Pea albumin 1b 
CC   (PA1b)-related peptides and terpenoid saponins isolated from natural 
CC   sources. The present invention also provides: (1) a method for preparing 
CC   the insecticidal alcohol soluble legume extract composition; (2) a method
CC   for identifying the synergistic insecticidal effect between the peptides 
CC   and the saponins extracted from plants and (3) a simplified extraction 
CC   procedure that avoids chloroform defatting step or column chromatography 
CC   step useful for isolating the compounds from their natural source. The 
CC   insecticidal, alcohol-soluble extract of a non-defatted legume seed 
CC   material is useful for controlling insect spoilage of agricultural 
CC   products. The present sequence is a Pisum sativum albumin 1b (PA1B)-
CC   related peptide which has insecticidal activity and used in the 
CC   insecticidal alcohol soluble legume extract composition of the invention.
XX
SQ   Sequence 37 AA;

  Query Match             100.0%;  Score 219;  DB 17;  Length 37;
  Best Local Similarity   100.0%;  
  Matches   37;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASCNGVCSPFEMPPCGTSACRCIPVGLFIGYCRNPSG 37
              |||||||||||||||||||||||||||||||||||||
Db          1 ASCNGVCSPFEMPPCGTSACRCIPVGLFIGYCRNPSG 37

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Holstein et al. (previously presented, US Pat. No. 9,446,100) in view of Taylor et al (US Pub. No. 2010/0009912, also published as US Pat. No. 8,101,408) and Moinard et al. (previously presented, US Pub. No. 2016/0235699) as applied to claim11 above, and further in view of Desai et al (US 2005/0004002).
Claim 28 is drawn to the composition of claim 11, further comprising human serum albumin in a range of 0.5-50 mg/gm (about 0.1 -20%).
The teachings of Holstein et al in view of Taylor et al and Moinard are taught above. Neither Holstein et al., Taylor et al nor Moinard teaches that human serum albumin (HAS) in the composition is about 0.5-50 mg/ gm.
Desai et al teach that HAS is a  highly soluble globular protein of about 65kD and multiple drugs bind to it [0019-0020], which would result providing a stability to the composition. They teach to add HSA to a pharmaceutical composition in an amount that may depend on a therapeutic agent in a composition which can be a solid or liquid pharmaceutical and that it can vary from 0.1% to 20%. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an effective amount of HSA in amount of 0.1%-20% as taught by Desai et al in a composition as taught Moinard et al in view of Taylor et al as taught for a peptide of SEQ ID NO: 7, and Holstein et al as set forth above. Holstein .
Claims 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Holstein et al. (previously presented, US Pat. No. 9,446,100) in view of Taylor et al (US Pub. No. 2010/0009912, also published as US Pat. No. 8,101,408) and Moinard et al. (previously presented, US Pub. No. 2016/0235699) as applied to claim 11 above, and further in view of Arnold et al. (US 2012/0177603).
The instantly claimed invention is drawn to claim 11, further comprising NaCl in a range of 1-20 mg/g; sodium acetate in a range of 0.5-3 mg/ml; or glycerol, mannitol or sorbitol in a range of 0.5-100 mg/g.
The teachings of Holstein et al in view of Taylor et al and Moinard are taught above. Neither Holstein et al., Taylor et al nor Moinard teaches that the composition comprises NaCl in about 1-20 mg/ml and sodium acetate, glycerol or mannitol or sorbitol in about 0.5 mg/gm.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use an effective amount of NaCl, acetate and mannitol or sorbitol in a composition as taught Arnold et al in view of Moinard et al, Taylor et al, and Holstein et al as set forth above. Additionally, one would have been motivated to do so because Arnold et al. teach adding NaCl, acetate, mannitol or sorbitol to make a stable pharmaceutical composition.  Further, one would have a reasonable expectation of success in using NaCl, acetate, mannitol or because Arnold et al teach adding NaCl, acetate and mannitol or sorbitol to have a stable composition. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Holstein et al. (previously presented, US Pat. No. 9,446,100) in view of Taylor et al (US Pub. No. 2010/0009912, also published as US Pat. No. 8,101,408) and Moinard et al. (previously presented, US Pub. No. 2016/0235699) as applied to claim 11 above, and further in view of as applied to claim 11 above, and further in view of Berglund et al. (US 2017/0107195, claims priority of 61/954,674 filed on 3/18/2014).
The instantly claimed invention is drawn to claim 11, further comprising EDTA salt in a range of 0.05-0.02 mg/g.

Berglund et al. teach using EDTA as a chelator in a composition. They teach that the concentration of EDTA in a composition is about o.1 mg/g [0165].

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use EDTA in a concentration of about 0.1 mg/g as taught  by Berglund et al in the composition taught by Moinard et al., Taylor et al, and Holstein et al as set forth above. Additionally, one would have been motivated to do so because Berglund et al. teach adding EDTA as a chelating agent to a pharmaceutical composition.  Further, one would have a reasonable expectation of success in using EDTA to a pharmaceutical composition taught by Moinard et al, Taylor et al and Holstein because Berglund et al teach adding EDTA as a chelating agent in about 0.1 mg/g to a composition. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art. 
Generally, differences in concentrations of components of a formulation will not support the patentability of subject matter encompassed by the prior art.  Such formulations (NaCl, acetate or excipient sorbitol or mannitol) are results-effective variables which can be optimized.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating prima facie obvious. 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646